 



Exhibit 10 (xliv)

AMENDMENT NO. 3
TO THE NORTH AMERICAN COAL CORPORATION
DEFERRED COMPENSATION PLAN FOR MANAGEMENT EMPLOYEES
(As Amended and Restated Effective as of November 1, 2001)

     The North American Coal Corporation hereby adopts this Amendment No. 3 to
The North American Coal Corporation Deferred Compensation Plan for Management
Employees (As Amended and Restated Effective November 1, 2001) (the “Plan”), to
be effective as of January 1, 2004. Words used herein with initial capital
letters which are defined in the Plan are used herein as so defined.

Section 1

     Section 2.2(a) of the Plan is hereby amended in its entirety to read as
follows:

     “(a) ROTCE means the consolidated return on total capital employed of NACCO
Industries, Inc. (“NACCO”) (excluding NMHG Retail Adjustments and HB/PS
Adjustments) for the applicable time period calculated as follows:

     Earnings Before Interest After-Tax (after NMHG Retail Adjustments and HB/PS
Adjustments)

                                                                divided by
     Total Capital Employed (after NMHG Retail Adjustments and HB/PS
Adjustments)”

Section 2

     Section 2.2(vi) of the Plan is hereby amended in its entirety to read as
follows:

     “(vi) ‘NMHG Retail Adjustments’ is defined as adjustments to consolidated
net income before extraordinary items and cumulative effect of accounting
changes, Consolidated Interest Expense, consolidated shareholder’s equity and
Consolidated Debt to exclude: the sum of (A) the results of the retail division
of NACCO Material’s Handling Group, Inc. (“NMHG”) as determined under US GAAP
plus (B) the corresponding consolidated eliminations related to the inclusions
of NMHG’s retail division as determined by US GAAP, plus (C) the debt and
related interest expense recorded by NMHG related to loans to NMHG’s retail
division.”

Section 3

     Section 2.2(vii) of the Plan is hereby amended in its entirety to read as
follows:

     “(vii) ‘HB/PS Adjustments’ is defined as adjustments to consolidated net
income to exclude the manufacturing change program and CPSC charges at Hamilton
Beach/Proctor-Silex, Inc., if any.”

     EXECUTED this 24th day of March, 2004.

                  THE NORTH AMERICAN COAL CORPORATION
 
           

      By:   /s/ Charles A. Bittenbender

           

      Title:   Assistant Secretary

1

- -